STONE, J.
The contract by which Edward Broughton sold, and Mr. Bradley bought, the three slaves, Nancy, Puss and Isham, was entered upon and consummated in the State of South Carolina. Until the substituted bond was executed, near four years afterwards, neither the writings nor the proof furnish the slightest intimation that the contract was to be performed anywhere else than at the place where it was entered into. The second, or substituted bond, was not the execution or making of a contract, but can only be regarded in the light of evidence of the contract. Under these circumstances, the law draws the presumption, that the contract was to be performed at the place where it was entered into, and its binding’ efficacy must be determined by the laws of that place. — Wright v. Burt, 5 Ala. 29; Moore v. Davidson, 18 Ala. 209; Evans v. Kittrell, 33 Ala. 449; Hanrick v. Andrews, 9 Porter, 9, 24, 25; Pearson v. Bailey, 23 Ala. 537; Jackson v. Jones, 13 Ala. 121; DeWolf v. Johnson, 10 Wheat. 367-383. There is nothing in this case to take it out of the operation of the rule above declared. The result is, that the contract was usurious, and the decree of the probate court is affirmed.